Untermyer, J.
(concurring for affirmance). I am unable to agree with the interpretation which the appellant seeks to place upon the Administrative Code of the City of Hew York (L. 1937, ch. 929; §§ 773a-7.0, B32-233.0). Section 773a-7.0 authorizes the commissioner “ to hear and determine complaints against licensees, and to suspend or revoke any license or permit issued by him."’ Section B32-233.0 [subd. c] provides that no license shall be “issued or renewed ” if the applicant has been guilty of the violation of certain health regulations or if he has been found guilty of a felony, unless the commissioner shall determine otherwise. Those provisions which prohibit the issuance or renewal of a license where the Eeensee has been found guilty of such acts may not be construed to limit the commissioner in the revocation of licenses under the general authority conferred upon him by section 773a-7.0 to the derelictions specified in section B32-233.0. Many other infractions may occur which would justify the revocation of a license.
In the exercise of his authority the commissioner was fully justified in revoking the petitioner’s Ecense on account of four convictions for unlawful possession of policy slips, three of which were concealed in the application for the Ecense.
The order should be affirmed, without costs.
Martin, P. J., and Townley, J., concur in decision; Untermyer, J., concurs for affirmance in opinion; Grlennon and Dore, JJ., dissent and vote to reverse and grant the relief demanded in the petition. (See Matter of Dieli v. Moss, 268 App. Div. 902.)
Order affirmed, with $20 costs and disbursements. Ho opinion.